Exhibit 10.94

 

SIXTH AMENDMENT TO
AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

 

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT,
dated as of December 1, 2016 (this “Amendment”) is made among Comenity Bank
(formerly known as World Financial Network Bank), a Delaware state chartered
bank, as Servicer (the “Servicer”), WFN Credit Company, LLC, a Delaware limited
liability company, as Transferor (the “Transferor”), and Deutsche Bank Trust
Company Americas (successor to Union Bank, N.A., formerly known as Union Bank of
California, N.A., successor to JPMorgan Chase Bank, N.A.), a New York banking
corporation, as Trustee (the “Trustee”) of World Financial Network Credit Card
Master Trust III, to the Amended and Restated Pooling and Servicing Agreement,
dated as of January 30, 1998, among the Servicer, the Transferor and the Trustee
(as amended and restated as of September 28, 2001, as further amended as of
April 7, 2004, March 23, 2005, October 26, 2007, March 30, 2010 and September
30, 2011 and as modified by a Trust Combination Agreement, dated as of April 26,
2005, as amended, the “Pooling Agreement”).  Capitalized terms used and not
otherwise defined in this Amendment are used as defined in the Pooling
Agreement.

 

WHEREAS, the parties hereto are party to the Pooling Agreement and desire to
amend the Pooling Agreement in certain respects as set forth herein;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

 

SECTION 1.   Amendment.  The last sentence of Section 4.2 of the Pooling
Agreement is hereby amended and restated in its entirety to read as follows:

 

“On any Transfer Date on which one or more Series is in an Amortization Period,
Servicer shall determine the aggregate amounts of Principal Shortfalls, if any,
with respect to each such Series that is a Principal Sharing Series (after
giving effect to the allocation and payment provisions in the Supplement with
respect to each such Series), and Servicer shall instruct Trustee to withdraw
such amount from the Excess Funding Account on such Transfer Date up to an
amount equal to the amount on deposit in the Excess Funding Account after
application of the preceding sentence on that day and allocate such amount among
each such Series as specified in each related Supplement.”

 

SECTION 2.   Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) upon which (i) each of the parties hereto
receive counterparts of this Amendment, duly executed and delivered by each of
the parties hereto and (ii) each of the conditions precedent described in
Section 13.1(b) of the Pooling Agreement are satisfied.

 

SECTION 3.   Effect of Amendment; Ratification.     On and after the Effective
Date, this Amendment shall be a part of the Pooling Agreement and each reference
in the Pooling

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



Agreement to “this Agreement” or “hereof,” “hereunder” or words of like import,
and each reference in any other Transaction Document to the Pooling Agreement
shall mean and be a reference to the Pooling Agreement as amended hereby.

 

(b)      Except as expressly amended hereby, the Pooling Agreement shall remain
in full force and effect and is hereby ratified and confirmed by the parties
hereto.

 

SECTION 4.   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS.

 

SECTION 5.   Section Headings.Headings used herein are for convenience of
reference only and shall not affect the meaning of this Amendment.

 

SECTION 6.   Counterparts.This Amendment may be executed in any number of
counterparts, and by the parties hereto on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.    Counterparts of this Amendment may be delivered by
facsimile or electronic transmission.

 

SECTION 7.   Trustee Disclaimer.  Trustee shall not be responsible for the
validity or sufficiency of this amendment, nor for the recitals contained
herein.

 

[Signature Page Follows]



 

 

 

 

 

2

Sixth Amendment to Pooling Agreement

 

 

(Trust III)

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WFN CREDIT COMPANY, LLC

 

 

By: /s/ Michael Blackham

Name:  Michael Blackham

Title:  Treasurer

 

 

Deutsche Bank National Trust Company for

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee

 

 

By: /s/ Ellen Jean-Baptiste

Name: Ellen Jean-Baptiste

Title: Associate

 

 

By: /s/ Susan Barstock

Name: Susan Barstock

Title: Vice President

 

 

COMENITY BANK

 

 

By: /s/ Randy J. Redcay

Name:  Randy J. Redcay

Title:  Chief Financial Officer

 

 



 

 

 

 

 

3

Sixth Amendment to Pooling Agreement

 

 

(Trust III)

 

--------------------------------------------------------------------------------